IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


RODERICK HALES A/K/A RODERICK
HAYLES,

              Appellant,

 v.                                                 Case No. 5D15-2657

STATE OF FLORIDA,

              Appellee.

________________________________/

Decision filed April 22, 2016

3.850 Appeal from the Circuit
Court for Orange County,
Renee A. Roche, Judge.

Roderick M. Hales, Daytona Beach, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee,    and     Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.

PER CURIAM.

       AFFIRMED.



 LAWSON, C.J., and BERGER, J., concur.
 COHEN, J., concurs specially, with opinion.
                                                               CASE NO. 5D15-2657

COHEN, J., concurring specially.

       This Court rarely takes time to write opinions in cases involving postconviction

relief under Florida Rule of Criminal Procedure 3.850 due to the substantial volume of

such appeals. A great majority of these cases are affirmed per curiam, without an

opinion. When we do write, it is usually only to reverse the trial court for an error in its

decision—correcting a flaw in the trial court’s reasoning or a procedural failing.

       In the instant case, though, I wish to acknowledge the thorough analysis detailed

in the trial court’s order denying Appellant’s motion. The petition was accompanied by

voluminous attachments and alleged eleven grounds of ineffective assistance of

counsel based on the allegedly deficient performance of two different attorneys. All but

one of Appellant’s claims were summarily denied. The order and attachments in this

case are a model of how such summary denials should be handled. I concur with the

majority in finding no error and affirming.




                                              2